tax_exempt_and_government_entities_division number release date date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil sec_501 date state founder founder director name of agency legend d e e g p dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below issues e does your activity of purchasing the mortgages on foreclosed properties from lenders restructuring and holding those mortgages as mortgagee and receiving interest constitute a periodic_payments from the borrowers of principal and commercial business and therefore cause you to fail the operational_test yes for the reason explained below e does you activity of making loans to debtors and the negotiating of loans on behalf of debtors cause you to be in contravention of sec_501 and therefore cause you to fail to qualify for exemption under sec_501 of the code yes for the reason described below facts your formation was the brainchild of co-founders f and g who have been real_estate investors since f and g became aware of the foreclosure problem while serving as building on the financial counselors and establishing their own real_estate business foundation of their knowledge and experience in real_estate investing f and g began to pursue their vision of helping people affected by foreclosure reduce the amount of foreclosures you were incorporated on d in e your articles of incorporation state that your purpose is allowing to homeowners to maintain ownership of their home with the help of creative intervention services you amended your articles later to include an appropriate purpose clause that meets the requirements of sec_501 of the internal_revenue_code nationally locally both and by attain your bylaws independence through home ownership by providing access to financial literacy training and intervention support services for the prevention of foreclosure your purpose is opportunities for families create state to to they run and oversee your day-to-day operation you currently have three board members you were founded by f and g who are related both founders co-own by marriage several real_estate investing and management companies f currently works full time for you to make your vision a reality and you will employ him as the full-time executive g is on your board with two other directors one of those two directors is also in director the real_estate business g intends to work approximately twenty hours per week for you her duties will include providing accounting services fundraising negotiating for the purchase of defaulted mortgages from lenders conducting individual meetings and group workshops for debtor education and providing mortgage workout assistance to debtors two other directors will provide services for you on an as-needed basis your statement of revenues and expenses shows that your officers directors and trustees received later you indicated that board members will not be compensated as an compensation employee president counselor or a board member you purchase mortgages from lending institutions which are in default and heading into a foreclosure discounted price the distributions made to mortgage lenders to purchase the defaulted mortgages will allow you to intervene in the foreclosure process and negotiate mortgage workouts with the debtors you will have written contracts with mortgage lenders for the when possible you purchase such defaulted mortgages in blocks at purchase of mortgages you will use cold calls and direct mailings to mortgage lenders to determine which lenders have mortgages in foreclosure and wish to sell such mortgages you will then negotiate with particular lenders regarding the terms of the sale of such mortgages to you you will target homeowners who are facing foreclosure or already in default of their loans across the country income levels of the homeowners will vary based on the geographic lending institutions that locations of their homes the initial point_of_contact will be the will serve as your source for adopting a homeowner defaulted notes will be purchased by you from lending institutions and then restructured to enable homeowners to make affordable mortgage payments to you you do not put any price limit or other conditions on the home mortgages you purchase after you have purchased the mortgage you as a lender and mortgage holder determine whether the homeowner's full intention is to stay in the home and maintain ownership or if the homeowner intends to stay in the home you will provide proceed with foreclosure homeownership counseling and work with the homeowner to establish a payment that you will either reduce the interest rate extend the term of the loan they can afford reduce the principal balance or use any combination of these in order to help them keep terms will be established on a case-by-case basis according to what the their home family can afford for example if the arm interest rate on a mortgage has been adjusted upward and has therefore become unaffordable you will adjust the rate back to the lower arm rate in cases where the home value has dropped below what is owed on the mortgage you would reduce the mortgage amount to the current value of the house your mortgage buying process requires an inspection of defaulted mortgage notes that a lending institution is holding on their books once a list of the notes is inspected each note is evaluated then you will make discounted offers in the form of letter of intent to purchase for the lending institution to review the lending institutions will act on all or a at that time the lending institution portion of the notes that they are interested in selling will provide to you a packet of documents and agreements each lending institution will have their own set of documents and agreements for you to review and sign once this packet is information and agreements are signed the lending institution will draft an approval of sale letter stating that they wish to proceed with the sale if required you will sign and notarize the approval letter and return it to the lending institution returned to institution required lending and the the all some of the other steps in the process that occur after the signed agreements are completed are the search for the original note or a filing of an affidavit lost note if only copies of the note exist an allonge document attached to the note identifies the promisor and the new owner as you in this instance the final step is a transfer of lien or an assignment of deed_of_trust and assignments of rent that is recorded at the courthouse a release of lien will also be recorded to release the previous deed_of_trust on the property in the event that you have to foreclose on a home or the homeowner chooses not to own the home you will foreclose the home and sell it to the public at the current market_value such situations include the homeowner abandons the property and is unreachable the homeowner moves to another town or state or the homeowner chooses not to make mortgage payments you will then give the home buying opportunities to someone who has already lost their home to foreclosure or to a low to moderate-income family your budget shows that you will spend approximately dollar_figure million million and million in almost all of your expenses the first three years of operation for mortgage purchases -98 are for mortgage purchases your exempt_purpose is carried out by providing foreclosure defaulting homeowners with prevention strategies and mortgage workout resolution strategies education budgeting financial you provided various sample notes forms and agreements that are used for your mortgage purchase foreclosure and reposition activities the samples include transfer of lien release of lien allonge and real_estate lien note affidavit of lost note and letter of intent to purchase indemnification mortgage payment history certification instructions note authorization for reserve_account loan servicing - buyer and seller information escrow collection of purchase approval receipt letter and part of providing the new mortgage to the homeowner you plan to help the as a homeowners whose mortgage you purchase with homeownership counseling and referrals and educational_services the homeownership counseling consists of intake and action plan budget counseling credit counseling and debt reduction counseling you state that this financial and housing counseling occupies a substantial portion of your time employment information counseling childcare mental health on you will host group workshops for small groups of homeowners who have defaulted on their mortgages and or are threatened with foreclosure on their homes you will conduct such workshops on weeknights and saturdays at available conference rooms or in your offices the homeowners will be taught basic financial literacy including financial and credit terms budgeting strategies the importance of taking and maintaining a positive credit rating the foreclosure process and various methods and procedure of foreclosure prevention you state that this activity will consist of about ten percent of your time libraries other local you will also assist the debtors in communicating with the debtors' mortgage lenders you would use approximately ten percent of your time for this activity which entails initiating later workout negotiations and negotiating plans to allow debtors to keep their homes you dropped this activity by stating that you are not going to work out payment solutions that you will only acquire the for your clients with lending institutions and clarified defaulted notes from the lending institutions and begin any financial counseling after the note is purchased and a restructure process has begun you will hire p an independent title insurance agency to perform your account servicing under a service agreement p will receive payments take care of impound accounts forms and late notices etc law sec_501 of the code provides that an organization described in sec_501 shall be exempt from taxation sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides that organizations which provide credit_counseling_services as a substantial purpose shall not be exempt from taxation under sec_501 unless they are described in sec_501 or sec_501 and they are organized and operated in accordance with the following requirements a the organization-- i provides credit_counseling_services tailored to the specific needs and circumstances of consumers ii makes no loans to debtors other than loans with no fees or interest and does not negotiate the making of loans on behalf of debtors iii provides services for the purpose of improving a consumer's credit record credit history or credit rating only to the extent that such services are incidental to providing credit_counseling_services and iv does not charge any separately_stated fee for services for the purpose of improving any consumer's credit record credit history or credit rating d at all times the organization has a board_of directors or other governing body i which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders ii not more than percent of the voting power of which is vested in persons who are employed by benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors' fees or the repayment of the organization or who will consumer debt to creditors other than the credit_counseling_organization or its affiliates and iii not more than percent of the voting power of which is vested in persons who are employed by benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees or who will organization the sec_501 defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial a combination of the activities problems by providing them with counseling or described iii c -1 c of the regulations provides that be section it engages regarded as operated exclusively for one or more exempt purposes only if primarily in activities that accomplish one or more such exempt purposes specified in an organization will not be so regarded if more than an sec_501 of the code insubstantial part of its activities is not in furtherance of an exempt_purpose an organization will sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used its generally accepted legal sense and includes the relief of the in sec_501 in poor and distressed or of the underprivileged sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to in revrul_69_441 1969_2_cb_115 the service found that a non-profit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was the community exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit with films speakers and publications it aided low- income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization holding the funds in a_trust account and disbursing the funds on a partial payment basis to the creditors the organization neither charged fees for counseling services nor prorated their services the finally the organization did not make loans to debtors or negotiate loans on their behalf organization relied upon contributions primarily from the creditors participating in the organization's budget plans for its support creditors were not required though to make such contributions as a condition of participation the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code in 326_us_279 66_sct_112 90_led_67 the supreme court held that the presence of a single non- exempt_purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 302_f2d_934 ct_cl the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization however the totality of the organization's activities which had an educational purpose included the sale of many publications as well a fee to individuals was indicative of a business therefore the court held that the organization had the educational purpose and was not entitled to be regarded as exempt significant non-exempt commercial purpose that was not as the sale of advice for incidental to a in 70_tc_352 the tax_court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational or scientific but rather commercial in addition the court found that the organization's financing did not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations the rejected organization's in easter house v u s cl_ct affid 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the claims_court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a non-exempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiffs adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite argument adoption services that the in 950_f2d_365 the court_of_appeals upheld a tax_court decision that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify for exemption under sec_501 of the code because the organization was operated for a substantial non-exempt commercial purpose the court found that the organization's activities were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses in 283_fsupp2d_58 d d c the district_court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include among other things whether the organization uses commercial promotional methods eg organization receives charitable donations advertising and the extent to which the and operated exclusively in solution plus inc v commissioner tcmemo_2008_21 the tax_court held that a credit_counseling_organization was not described in sec_501 because it was not and organized impermissibly served private interests the organization was formed by an individual with experience selling debt management plans dmps the founder and his spouse were the only members of the organization’s board_of directors the organization did not have any meaningful educational program or materials to provide to people who contacted the organization and its financial education seminars for students constituted an insignificant part of the organization’s overall activities educational charitable purposes for or application of law operational_test c of the code and to satisfy the operational_test under sec_501 of the code an organization must engage primarily in activities that accomplish one or more of such exempt purposes as the section in specified under the operational_test the purpose towards which an organization's regulations activities are directed and not the nature of the activities themselves is ultimately dispositive of the organization’s right to be classified as a sec_501 organization as in b s w group inc v commissioner your activities are not directed toward one or primarily further the substantial non-exempt more exempt purposes your activities thus you are not purpose of operating a mortgage loan and home sale business operated exclusively for one or more exempt purposes c -1 c section of you are not operated exclusively for charitable or educational_purposes your primary purpose of purchasing mortgages in default and working with the debtors subsequent to such purchasing to assist them with foreclosure intervention is not a charitable purpose as described in sec_1_501_c_3_-1 of the regulations the fact that you do consultations with the debtors whose mortgages you have purchased either through phone calls or face to face interviews is also not educational since the purpose of these interviews are to determine if these debtors will eventually become your clients conducting a mortgage lending business to the general_public does not serve a charitable purpose of your time and resources are devoted to conducting a mortgage loan almost all business and providing subsequent financial counseling as part of the loan business to thus you are any individual who is facing foreclosure or already in default on his loan unlike the organization described in revrul_69_441 you are not educational as described in sec_1_501_c_3_-1 of the regulations any educational activity you offer is only incidental to your primary activity of operating a mortgage loan business you are similar to the organization described in solution plus inc v commissioner of internal revenue above in that your activities are the conduct of a mortgage loan business any educational activity you conduct is incidental to your mortgage loan business you have a substantial non-exempt purpose application the your form organization in 326_us_279 above you operate for the substantial non-exempt purpose of operating commercial mortgage loan business responses strongly demonstrate that like and your mortgage loan business is no different from that of a commercial lending business you set the mortgage payments in the manner that commercial lenders would do for homes that face foreclosure you foreclose on homes when the homeowners do not make payments and you sell foreclosed homes to the general_public at market price your mortgage lending business directly competes with commercial lending entities you are similar v commissioner above easter house v organizations living faith u s and inc the to in as in airlie foundation v commissioner above your commercial lending business is a classic case involving the commerciality doctrine similar to the organization in american institute for economic research v united_states above your commercial activity of selling mortgage products and homes serves a significant non-exempt purpose and any educational purpose is incidental thereto therefore you are not entitled to exemption under sec_501 of the code inurement private benefit you operate for the private benefit of your founder and his spouse by using funds raised to support their mortgage loan business you use funds raised by you to purchase mortgages and operate a commercial lending business f and g your founders operate the business_day to day your organizational structure and manner of operation result in inurement to f and g funds raised by you will be used to operate a mortgage lending business which will be operated on a day to day basis by f and g _ in accordance with sec_1_501_c_3_-1 of the regulations you have not established that you are not operated for your founders' private interests you are described in sec_501 and sec_501 of the code as an organization that provides credit_counseling_services however you are in compliance with the sec_501 of the code not provision of sec_501 of the code since you make loans to debtors at specified rates of interest and negotiate the making of loans on behalf of debtors g f g are founders and are in charge of your operations and another member of your board is also in the real_estate business therefore your governing body does not comply with the requirements of sec_501 g's presence on the board that is comprised of board members gives g of the voting power and since of the three board members have relationships with other real_estate related businesses you also do not meet the requirements of q d iii since more than of voting power is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities f works full time for you conclusion based on the facts and information provided you are not operated exclusively for exempt purposes because your activity of purchasing the mortgages on foreclosed properties and therefore holding and servicing those mortgages constitutes a commercial business in addition the making and you are not described in sec_501 of the code negotiating of loans on behalf of debtors causes you to fail to meet the requirements of sec_501 file letter a protest if you believe this determination is incorrect to you have the right to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of we will consider your statement and decide if the information affects our this our to basis determination you can find more determination we will forward your case to our appeals_office information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues your statement does reconsider provide not if a types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include n o r a o the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury may be done by adding to the appeal the following signed declaration this under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct representative prepared appeal stating that the the an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 not be issued in any provides in proceeding unless the tax_court the united_states court of federal claims or the district of columbia determines that the district_court of the united_states for the organization involved has exhausted all it within the irs that a declaratory_judgment or decree shall of the administrative remedies available to part if you do not intend to protest this determination you do not need to take any further final adverse action determination_letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosure publication
